Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending and being acted upon in this Office Action. 

Priority
Applicant’ claim priority to provisional application 62/346,905 filed June 7, 2016 and 62/248,792, filed Oct 30, 2015, is acknowledged. 

Drawings
The drawings filed on April 17, 2020 are acceptable. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 17, 2021, January 5, 2021, and December 10, 2020 have been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
The listing of references in the specification at pages 49-52 is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/967,154, filed April 30, 2018, now U.S. Patent No. 10,662,254.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 3-5 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.	Regarding claim 3, the claim recites “D221” but the claim fails to provide any frame of reference so that would allow one of skill in the art to unambiguously identify the positions being referred to in antibody fragment.  Accordingly, the claims fail to delineate the metes and bounds of the subject matter that Applicant regards as the invention with the requisite particularity and clarity, so as to permit the skilled artisan to know or determine infringing subject matter and thereby satisfy the requirement.
Note, amending the claim 3 to recite “numbering according to EU”, for example, may obviate this rejection.
Regarding claim 4, the claim recites “K222” but the claim fails to provide any frame of reference so that would allow one of skill in the art to unambiguously identify the positions being referred to in antibody fragment.  Amending the claim 4 to recite “numbering according to EU”, for example, may obviate this rejection.
Regarding claim 5, the claim recites “T225X” but the claim fails to provide any frame of reference so that would allow one of skill in the art to unambiguously identify the positions being referred to in antibody fragment.  Amending the claim 5 to recite “numbering according to EU”, for example, may obviate this rejection.  see specification at p. 3.
The recitation of “conservative modification of” in claim 20 is incomplete.  see MPEP §608.01(n)(v).  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  See MPEP §2173.05(e). 
Amending claim 20 to recite “a “conservative modification thereof” would obviate the rejection. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Written Description Guidelines for examination of patent applications indicates, “the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical characteristics and/or other chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show applicant was in possession of the claimed genus.” (see MPEP 2163).
“[T]he purpose of the written description requirement is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
The legal standard for written description of antibodies has been recently reviewed in Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) In Amgen, the Court, relying upon Ariad Pharms., Inc. v. Eli Lily & Co. 94 USPQ2d 1161 (Fed Cir. 2010), noted that to show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358). In addition, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361). An adequate written description must contain enough information about the actual makeup of the claimed products -“a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361). Most significant to the present case, the Court held that the idea that written description of an antibody can be satisfied by the disclosure of a newly-characterized antigen “flouts basic legal principles of the written description requirement” as it “allows patentees to claim antibodies by describing something that is not the invention, i.e., the antigen... And Congress has not created a special written description requirement for antibodies” (Amgen at page 1362).
Claim 1 encompasses a composition comprising any isolated Fab antibody fragment, wherein the Fab antibody fragment has reduced or no reactivity towards pre-existing anti-hinge antibodies.
Claim 2 encompasses the composition of claim 1, wherein the antibody fragment is any IgG1 Fab. 
Claim 3 encompasses the composition of claim 2, wherein the IgG1 Fab terminates with residue D221.
Claim 4 encompasses the composition of claim 2, wherein the IgG1 Fab terminates with residue K222.
Claim 5 encompasses the composition of claim 2, wherein the IgG1 Fab comprises a T225X mutation, wherein X is any amino acid except T.
Claim 6 encompasses the composition of claim 2, wherein the IgG1 Fab terminates with amino acids comprising an amino acid sequence selected from the group consisting of CDKTHT (SEQ ID NO: 4), CDKTHL (SEQ ID NO: 15), CDKTH (SEQ ID NO: 16), CDKT (SEQ ID NO: 17), CDK and CD.
Claim 7 encompasses the composition of claim 6, wherein the IgG1 Fab terminates with amino acids comprising the amino acid sequence CDKTHT (SEQ ID NO: 4)
Claim 8 encompasses the composition of claim 6, wherein the IgG1 Fab terminates with amino acids comprising the amino acid sequence CDKTHL (SEQ ID NO: 15).
Claim 9 encompasses the composition of claim 6, wherein the IgG1 Fab terminates with amino acids comprising the amino acid sequence CDKTH (SEQ ID NO: 16).
Claim 10 encompasses the composition of claim 6, wherein the IgG1 Fab terminates with amino acids comprising the amino acid sequence CDKT (SEQ ID NO: 17).
Claim 11 encompasses the composition of claim 6, wherein the IgG1 Fab terminates with amino acids comprising the amino acid sequence CDK.
Claim 12 encompasses the composition of claim 6, wherein the IgG1 Fab terminates with amino acids comprising the amino acid sequence CD.
Claim 13 encompasses the composition of claim 1, wherein the Fab antibody fragment is an IgG4 Fab.
Claim 14 encompasses the composition of claim 13, wherein the IgG4 Fab terminates with amino acids comprising an amino acid sequence selected from group consisting of KYGPP (SEQ ID NO: 18), KYGP (SEQ ID NO: 19), KYG and KY. 
Claim 15 encompasses the composition of claim 14, wherein the IgG4 Fab terminates with amino acids comprising the amino acid sequence KYGPP (SEQ ID NO: 18).
Claim 16 encompasses the composition of claim 14, wherein the IgG4 Fab terminates with amino acids comprising the amino acid sequence KYGP (SEQ ID NO: 19).
Claim 17 encompasses the composition of claim 14, wherein the IgG4 Fab terminates with amino acids comprising the amino acid sequence KYG.
Claim 18 encompasses the composition of claim 14, wherein the IgG4 Fab terminates with amino acids comprising the amino acid sequence KY.
Claim 19 encompasses the composition of claim 13, wherein the IgG4 Fab terminates with residue K218.
Claim 20 encompasses the composition of claim 1, wherein the Fab antibody fragment comprises a heavy chain constant region that comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13 and conservative modifications of.
Claim 21 encompasses the composition of claim 1, wherein the Fab antibody fragment exhibits reduced binding to FcγRIIa, C1q or a combination thereof.
Claim 22 encompasses a pharmaceutical formulation comprising the composition of claim 1 and a pharmaceutically acceptable carrier.
The specification discloses Fab heavy chain from IgG1 terminated with amino acid sequence of CDKTHT (SEQ ID NO: 14) wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 1. 
The specification discloses Fab heavy chain terminated with amino acid sequence of CDKTHL (SEQ ID NO: 15) wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 2. 
The specification discloses Fab heavy chain terminated with amino acid sequence of CDKTH (SEQ ID NO: 16) wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 3. 
The specification discloses Fab heavy chain terminated with amino acid sequence of CDKT (SEQ ID NO: 17) wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 4. 
The specification discloses Fab heavy chain of IgG1 terminated with amino acid sequence of CDK (SEQ ID NO: 18) wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 5.  
The specification discloses Fab heavy chain of IgG1 terminated with amino acid sequence of CD wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 6. 
The specification discloses Fab heavy chain constant region of IgG2 comprises the amino acid sequence of SEQ ID NO: 7. 
The specification discloses Fab heavy chain constant region IgG4 comprises the amino acid sequence of SEQ ID NO: 8. 
The specification discloses Fab heavy chain constant region IgG4 terminated with KYG and comprises the amino acid sequence of SEQ ID NO: 9. 
The specification discloses Fab heavy chain constant region IgG4 terminated with KYGP of SEQ ID NO: 19 and wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 10.
The specification discloses Fab heavy chain constant region IgG4 terminated with KYGPP of SEQ ID NO: 18 and wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 11.
The specification discloses Fab heavy chain constant region IgG4 terminated with KY and wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 12.
The specification discloses Fab heavy chain constant region IgG4 terminated with K and wherein the Fab heavy chain comprises the amino acid sequence of SEQ ID NO: 13, See Table 1.
The specification discloses antibody fragment Fab having CDKT sequence (SEQ ID NO: 17 or truncation at T223) at the C-terminus has the highest reactivity toward pre-existing anti-hinge autoantibody from the pooled human donor serum.   
With D221 truncation at the C-terminus (heaving the sequence D, also referred to herein as “CD”), it has significant reduced binding to anti-hinge antibody (AHA).  Thus, terminating the Fab at D221 minimize recognition by pre-existing AHA, see p. 40.  Substitution of T225 for L (T225L) also perturbed binding of Fab to the pre-existing AHA (Figure 1B). 
Fab molecules from IgG2 and IgG4 isotype with the complete upper hinge region formats (C-terminus K218, and P225, respectively, have minimal reactivity toward pre-existing anti-hinge antibody in pooled human serum.  
Removing the unstructured upper hinge altogether like the Fab-D221 truncation of IgG1 isotype further minimizes the risk of such secondary responses, see p. 46. 
However, the description given is not adequate to allow one of skill in the art to distinguish members of the subgenus from other members of the claimed genus.  The specification does not describe the structure-identifying information, i.e., heavy and light chain variable region or the six CDRs about the claimed IgG1 and IgG4 Fab, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antibody fragment themselves.  The structure-function correlation set forth in the disclosure does not clearly allow persons of ordinary skill in the art to recognize that the applicant has in fact invented what is claimed because the disclosure only sets forth adequate written description for Fab from IgG1 or IgG4 truncated at the particular residues such as the ones recited in claims 3-6, 14-19 that comprises the particular CH1 amino acid sequences recited in claim 20 that has reduced reactivity toward pre-existing anti-hinge autoantibodies.  
The state of the art is such that anti-hinge antibodies may have subclass-restricted specificity, and are often specific to a particular C terminus, that they will recognize Fab or F(ab’)2 fragments generated by a certain protease, but not fragments that obtained by protease that cleaves at another site, even if just 1 or 2 amino acids apart, see (van Schie et al, mAbs 7(4): 662-671, 2015; PTO 892, p. 666, left col., in particular).  Van Schie further teaches the exact events that lead to the production of Fab fragments anti-hinge antibodies have not been elucidated.   Thus, the identity of the antibody fragment at the C terminus is needed.  
Regarding pharmaceutical composition in claim 22, the specification does not teach the binding specificity of the Fab that correlated with the heavy chain and light chain variable domains for treating which disease. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope.  
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract). Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  There are no in vivo working examples.  It is unpredictable which unspecific Fab from which IgG1 or IgG4 heaving truncated upper hinge is effective to treat any and all diseases. 
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
Further, “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
Therefore, only a composition comprising an isolated IgG1 or IgG4 Fab as set forth in claims 3-5, and 19, that reduced reactivity towards pre-existing anti-hinge autoantibodies, or exhibits reduced binding to FcγRIIIa or C1q, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 7, 10-12 and 20-22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2006015371 publication (Billeci hereafter, published February 9, 2006; PTO 892).
Regarding claims 20 and 21, Billeci teaches and claims a composition (claim 53) that comprises an isolated Fab antibody fragment (see p. 95, lines 10-20) wherein the Fab comprising the amino acid sequence of SEQ ID NO: 194, which is identical to the claimed SEQ ID NO: 1 as per claim 20, (see sequence below in bold, and a pharmaceutical acceptable carrier, e.g., PBS (reference claim 54, p. 92), see reference SEQ ID NO: 194, Figure 13, sequence alignment below:
  Query Match             100.0%;  Score 563;  DB 8;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 108

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art. the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Regarding claim 2, Billeci teaches the Fab is from c-Met human IgG1, see p. 80, line 24-26, p. 95, line 24.
Claims 6 and 7 are included as the reference SEQ ID NO: 194 comprises the claimed CDKTHT (SEQ ID NO: 4), see sequence above, residues in bold, in particular.  The term “comprising” is open-ended.  It expands the CH1 sequence to include additional amino acid residues at the N-terminus.
Claims 9-12 are include as reference SEQ ID NO: 194 above comprises the claimed amino acid sequence of CDKTH (SEQ ID NO: 16), CDKT (SEQ ID NO: 17) as per claim 10 or CDK as per claim 11 or CD as per claim 12.  The term “comprising” is open-ended.  It expands the hinge to include additional amino acid residues. 
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain. 
Regarding claim 22, Billeci teaches pharmaceutical composition, see p. 88 and pharmaceutically acceptable carrier, e.g., PBS or water for injection (reference claim 54, p. 92).
Thus, the reference teachings anticipate the claimed invention.

Claims 1-2, 6, 8-12 and 20-22 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by US Patent No. 9,796,776 (claimed earliest priority to 61/945,613, filed Feb 27, 2014; PTO 892).
Regarding claim 20, the reference Fab fragment comprises a heavy chain amino acid sequence of SEQ ID NO: 13 that terminates with amino acid sequence comprising CDKTHL as per claims 6 and 8, see sequence below:
QVQLVQSGAEVKKPGSSVKVSCKASGDIFSSHWIEWIRQAPGQGLEWMGEILPRSGI TNYAQKFQGRVTFTADTSTSTAYMELSSLRSEDTAVYYCAINWEDSWGQGTLVTVS SASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVL QSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHL H2.sub.A (SEQ ID NO: 13), which is 100% identical to the claimed SEQ ID NO: 2, col. 22, in particular. 
The reference SEQ ID NO: 13 comprises the claimed CDKTHL (SEQ ID NO: 15) as per claims 6 and 8. See sequence above in bold.  The term “comprising” is open-ended.  It expands the CH1 sequence to include additional amino acid residues at the C-terminus.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art. the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain. 
Claims 9-12 are include as reference SEQ ID NO: 13 above comprises the claimed amino acid sequence of CDKTH (SEQ ID NO: 17) as per claim 10 or CDK as per claim 11 or CD as per claim 12.  The term “comprising” is open-ended.  It expands the CH1 and hinge to include additional amino acid residues. 
Regarding claim 22, the ‘776 patent teaches pharmaceutical composition, see reference claims 10, 8, col. 35, line 30-31, in particular.  Thus, the reference teachings anticipate the claimed invention.
Claims 1, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 20130331297 (Fan hereafter, published Dec 12, 2013;  PTO 892).
Regarding claim 1, Fan teaches a composition comprising an isolated Fab that binds to human PSA, see para. [0605], [0615], [0616], Example 5. 
Regarding claim 20, Fan teaches the Fab fragment comprises heavy chain comprises the amino acid sequence of SEQ ID NO: 172 (Table 14), which is identical to the claimed SEQ ID NO: 3; said heavy chain Fab sequence terminates at CDKTH, which is identical to the claimed SEQ ID NO: 16, see sequence alignment below:
  Query Match             100.0%;  Score 558;  DB 1;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTH 107

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art. the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain. 
Thus, the reference teachings anticipate the claimed invention.


Claims 1, 6, 10, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2008156269 publication (Hur hereafter, published December 24, 2008;  PTO 892).
Regarding claim 20, Hur teaches the Fab (p. 6, line 15-16) comprises heavy chain sequence of SEQ ID NO: 5, which is identical to the claimed SEQ ID NO: 4, see sequence alignment below; said sequence terminates with amino acid comprising the amino acids sequence of CDKT, which is identical to the claimed SEQ ID NO: 17 as per claims 6 and 10, see sequence below in Bold. 
  Query Match             100.0%;  Score 550;  DB 14;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKT 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKT 106

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art. the burden is on applicant to show that the prior art antibody is different from the claimed antibody. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Regarding claims 22, Hur teaches and claims a pharmaceutical composition comprising the reference antibody Fab that binds β4 integrin to and a pharmaceutically acceptable carrier, e.g., water, see p. 10, 13-15, reference claims 1-5, 12, in particular.  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain. 
Thus, the reference teachings anticipate the claimed invention.


Claims 1-2, 6, 11-12, 20 and 21 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by JP2006166905 (Ando hereafter, published June 29, 2006;  PTO 892).
Regarding claims 1, Ando teaches a formulation comprising a human Fab antibody that binds G protein portion of rabies viruses for preventing onset after rabies exposure, see entire document, p. 2, claim 1, in particular. 
Regarding claim 2, Ando teaches the Fab is from IgG1 antibody, see para. [0005]. 
Regarding claims 6, 11 and 20, Ando teaches the Fab fragment comprises the sequence of SEQ ID NO: 5 (see p. 3), which is identical to the claimed SEQ ID NO: 5 (see sequence alignment below); said sequence terminates with amino acid comprising the amino acids sequence of CDK as per claim 6 and 11, see sequence below in Bold.  
  Query Match             100.0%;  Score 545;  DB 8;  Length 105;
  Best Local Similarity   100.0%;  
  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDK 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDK 105

Given the reference Fab has the same structure as claimed, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies, exhibits reduced binding to FcγRIIIa, C1q or a combination thereof since the Fab fragment is devoid of a Fc domain, as per claim 21. 
Claims 11-12 are include as reference SEQ ID NO: 5 above comprises the claimed amino acid sequence of CDK as per claim 11 or CD as per claim 12.  The term “comprising” is open-ended.  It expands the CH1 sequence to include additional amino acid residues at the C-terminus. 
Further, since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art, the burden is on applicant to show that the prior art Fab antibody fragment is different from the claimed antibody Fab. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain.
Thus, the reference teachings anticipate the claimed invention.

Claims 1-2, 6, 12, 20, 21 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2013/026835 publication (BRUENKER hereafter, published February 28, 2013; PTO 892).
Regarding claims 1, Bruenker teaches composition (p. 24, reference claim 11) comprising an isolated Fab antibody fragment e.g., Fab (see p. 11, line 29, p. 12), Fab-crossFab bispecific antibody that binds to MCSP and CD3 devoid of a Fc domain, see p. 39, 54, Example 3.  The term “comprising” is open-ended.  It expands the Fab fragment to include Fab-crossFab.
Regarding claim 2, Bruenker teaches the Fab antibody fragment is derived from IgG1, see p. 14, lines 5-6. 
Regarding claims 6, 12 and 20, Bruenker teaches the Fab fragment comprises the sequence of SEQ ID NO: 16 (see p. 68), which is identical to the claimed SEQ ID NO: 6 (see sequence alignment below); said sequence terminates with amino acid comprising the amino acids sequence of CD as per claim 6 and 11, see sequence below in Bold.  
  Query Match             100.0%;  Score 540;  DB 20;  Length 104;
  Best Local Similarity   100.0%;  
  Matches  104;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCD 104
              ||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCD 104

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Further, since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art, the burden is on applicant to show that the prior art Fab antibody fragment is different from the claimed antibody Fab. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain.
Regarding claims 22, Bruenker teaches pharmaceutical formulation comprising the reference Fab and pharmaceutically acceptable carrier, e.g., buffer, see p. 19, p. 45 in particular. 
Thus, the reference teachings anticipate the claimed invention.

Claims 1, 13-18, 20, 21 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2014164709 publication (Cho hereafter, published Oct 9, 2014; PTO 892).
Regarding claims 1, 2, 13 and 22, Cho teaches pharmaceutical composition comprising an isolated antibody fragment from IgG1 or IgG4, e.g., Fab (GC1008, p. 10, line 21-27) that binds to TGFβ3 and pharmaceutically acceptable excipient, p. 7, p. 29, lines 12-26, reference claims 13, 14, 17, in particular.  
Regarding claims 13, 14, 15 and 20, Cho teaches the Fab fragment comprises the sequence of SEQ ID NO: 3 (see p. 12), which is identical to the claimed SEQ ID NO: 8 or 11 (see sequence alignment below); said sequence terminates with amino acid comprising the amino acids sequence of KYGPP, which is identical to the claimed SEQ ID NO: 18 as per claims 14 and 15, see sequence below in Bold.  
  Query Match             100.0%;  Score 548;  DB 21;  Length 105;
  Best Local Similarity   100.0%;  
  Matches  105;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPP 105
              |||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYGPP 105

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Further, since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art, the burden is on applicant to show that the prior art Fab antibody fragment is different from the claimed antibody Fab. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Claim 16 is included as the reference SEQ ID NO: 3 above comprises the claimed sequence KYGP, see sequence alignment above.  The term “comprises” is open-ended.  It expands the sequence KYGP to include additional amino acid residue at the C-terminus.  
Claim 17 is included as the reference SEQ ID NO: 3 above comprises the claimed sequence KYG, see sequence alignment above.  The term “comprises” is open-ended.  It expands the sequence KYG to include additional amino acid residue at the C-terminus.  
Claim 18 is included as the reference SEQ ID NO: 3 above comprises the claimed sequence KY, see sequence alignment above.  The term “comprises” is open-ended.  It expands the sequence KY to include additional amino acid residue at the C-terminus.  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain.
Thus, the reference teachings anticipate the claimed invention.

Claims 1-2, 13-14, 17, 18, 20, 21 and 22 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2005092925 publication (Karki hereafter, published Oct 6, 2005; PTO 892).
Regarding claims 1, 2, 13, and 22, Karki teaches pharmaceutical composition (see para. [104], at p. 29) comprising an isolated IgG1 as per claim 2 or IgG4 antibody as per claim 13 (see p. 11, para. [36], p. 16, para. [67]) and fragment thereof, e.g.,  Fab (see para. p. 16, para. [61],  p. 14, para. [52], p. 15, para. [58], in particular. 
Regarding claims 13, 14, 17, 20, Karki teaches Fab comprises the amino acid sequence of identical to the claimed SEQ ID NO: 9, see Figure 3d, sequence alignment below; said sequence terminates with amino acid comprising the amino acids sequence of KYG, which is identical to the claimed KYG as per claims 14 and 17, see sequence below in Bold.  
  Query Match             100.0%;  Score 534;  DB 7;  Length 103;
  Best Local Similarity   100.0%;  
  Matches  103;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps  0;

Qy          1 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPCSRSTSESTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYG 103
              |||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTKTYTCNVDHKPSNTKVDKRVESKYG 103

Claim 18 is included as the reference SEQ ID NO: 9 above comprises the claimed sequence KY, see sequence alignment above.  The term “comprises” is open-ended.  It expands the sequence KY to include additional amino acid residue at the C-terminus.  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Further, since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art, the burden is on applicant to show that the prior art Fab antibody fragment is different from the claimed antibody Fab. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain.
Thus, the reference teachings anticipate the claimed invention.

Claims 1, 2, 6-7, 9-12, 20-22 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by US Pat No. 8,273,352 (issued Sept 25, 2012; PTO 892).
Regarding claim 1, the ‘352 patent teaches a composition (see col. 55, line 55) comprising anti-factor D Fab (aka no reactivity towards pre-existing anti-hinge antibodies, see col. 44, line 37, Summary of invention).  Examples of antibody fragments include but are not limited to Fab, see col 3, lines 58-60, col. 18, line 30-39.   
Regarding claims 6 and 7, the ‘352 patent teaches the reference Fab terminates with amino acids comprising CDKTHT, which is identical to instant SEQ ID NO: 4, see last residues of SEQ ID NO: 59 below.

    PNG
    media_image1.png
    320
    675
    media_image1.png
    Greyscale

Regarding claim 20, the ‘352 patent teaches the antibody fragment further comprises a heavy chain constant region that comprises an amino acid sequence of SEQ ID NO: 59, which is identical to the claimed SEQ ID NO: 1, see sequence alignment below.
US-12-430-479A-59

  Query Match             100.0%;  Score 563;  DB 6;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS 60

Qy         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 108

“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   In this case, given the reference Fab has the same structure, the reference Fab antibody fragment inherently has reduced or no reactivity towards pre-existing anti-hinge antibodies as per claim 1 because the hinge is truncated.
Further, since the Patent Office does not have the facilities for examining and comparing the Fab antibody fragment of the instant invention to those of the prior art, the burden is on applicant to show that the prior art Fab antibody fragment is different from the claimed antibody Fab. See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).  
Claims 9-12 are included as reference SEQ ID NO: 59 above comprises the claimed amino acid sequence of CDKTH of SEQ ID NO: 16 as set forth in claim 9, CDKT of SEQ ID NO: 17 as per claim 10, CDK as per claim 11 or CD as per claim 12.  The term “comprising” is open-ended.  It expands the CH1 sequence to include additional amino acid residues. 
Given the reference Fab has the same structure, the reference Fab antibody fragment inherently exhibits reduced binding to FcγRIIIa, C1q or a combination thereof as per claim 21 because the Fab fragment lacks the Fc domain, e.g., CH2 domain.
Regarding claim 22, the ‘352 patent teaches pharmaceutical composition comprising the reference Fab antibody fragment and buffer such as citrate buffers, see col. 56, lines 25-67.  
Thus, the reference teachings anticipate the claimed invention.

Conclusion

No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644